Citation Nr: 0110460	
Decision Date: 04/10/01    Archive Date: 04/17/01

DOCKET NO.  99-10 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had active service from December 1967 to December 
1970.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision of the 
Winston-Salem, North Carolina, Regional Office (RO) which 
tacitly granted the veteran's application to reopen his claim 
of entitlement to service connection for post-traumatic 
stress disorder (PTSD) and denied the claim.  In December 
2000, the veteran was afforded a hearing before the 
undersigned Member of the Board.  The veteran has been 
represented throughout this appeal by the Disabled American 
Veterans.  

In his October 1998 notice of disagreement, the veteran 
advanced that he wanted to pursue claims for Agent Orange 
exposure residuals and an arthritic disorder.  The veteran 
may have submitted both an informal application to reopen his 
claim of entitlement to service connection for arthritis and 
an informal claim of entitlement to service connection for 
Agent Orange exposure residuals.  It appears that the RO has 
not had an opportunity to act upon either the application to 
reopen or the claim.  Absent an adjudication, a notice of 
disagreement, a statement of the case, and a substantive 
appeal, the Board does not have jurisdiction over the issues.  
Rowell v. Principi, 4 Vet. App. 9 (1993); Roy v. Brown, 
5 Vet. App. 554 (1993); Black v. Brown, 10 Vet. App. 279, 284 
(1997); Shockley v. West, 11 Vet. App. 208 (1998).  
Jurisdiction does matter and it is not "harmless" when the 
Department of Veterans Affairs (VA) fails to consider 
threshold jurisdictional issues during the claim adjudication 
process.  Furthermore, this Member of the Board cannot have 
jurisdiction of the issues.  38 C.F.R. § 19.13 (2000).  The 
United States Court of Appeals for Veterans Claims (Court) 
has noted that:  

Furthermore, 38 U.S.C.A. § 7105 (West 
1991) establishes a series of very 
specific, sequential, procedural steps 
that must be carried out by a claimant 
and the RO or other "agency of original 
jurisdiction" (AOJ) (see Machado v. 
Derwinski, 928 F.2d 389, 391 (Fed. Cir. 
1991)) before a claimant may secure 
"appellate review" by the BVA.  
Subsection (a) of that section 
establishes the basic framework for the 
appellate process, as follows: 
"Appellate review will be initiated by a 
notice of disagreement [(NOD)] and 
completed by a substantive appeal after a 
statement of the case is furnished as 
prescribed in this section."  Bernard v. 
Brown, 4 Vet. App. 384 (1994).  

All steps required for jurisdiction have not been satisfied.  
More recently, the Court again established that jurisdiction 
counts.  Specifically, the Court could not remand a matter 
over which it has no jurisdiction.  Hazan v. Gober, 10 Vet. 
App. 511(1997).  Therefore, the issues are referred to the RO 
for action as may be appropriate.  Black v. Brown, 10 Vet. 
App. 279 (1997).  If the veteran wishes to appeal from the 
decision, he has an obligation to file a timely notice of 
disagreement and a timely substantive appeal following the 
issuance of the statement of the case.  38 C.F.R. § 20.200 
(2000).  


FINDINGS OF FACT

The veteran has been diagnosed with PTSD secondary to his 
traumatic experiences including physical abuse during his 
period of Marine Corps training.  


CONCLUSION OF LAW

PTSD was incurred during wartime service.  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. §§ 3.303(d); 3.304(f) (2000).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In reviewing the veteran's claim of entitlement to service 
connection for PTSD, the 

Board observes that the VA has secured or attempted to secure 
all relevant VA and private medical records to the extent 
possible.  There remains no issue as to the substantial 
completeness of the veteran's claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA).  The veteran has been advised of the evidence 
that would be necessary for him to substantiate his claim by 
the statement of the case.  At the December 2000 hearing, the 
undersigned Member of the Board addressed the requirements 
necessary to establish a claim for service connection for 
non-combat related PTSD; explored the possibility of the 
existence of other relevant evidence; and held the record 
open for sixty days to allow for the submission of such 
evidence.  The veteran subsequently submitted additional 
relevant evidence.  Multiple VA examinations have been 
conducted.  The resulting written reports have been 
incorporated into the claims files.  The veteran was afforded 
a personal hearing before the Board.  The hearing transcript 
was incorporated into the claims file.  Any duty imposed by 
VCAA, including the duty to assist and to provide 
notification, has been met.  

The veteran asserts on appeal that service connection is 
warranted for PTSD secondary to the traumatic experiences, 
including physical abuse, which he sustained at the hands of 
his drill instructor during Marine Corps training at Paris 
Island, South Carolina in 1967 and 1968.  Service connection 
may be granted for disability arising from disease or injury 
incurred in or aggravated by wartime service.  38 U.S.C.A. 
§ 1110 (West 1991 & Supp. 2000).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2000).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (2000); a link, established by medical evidence, 
between current symptoms and an inservice stressor; and 
credible supporting evidence that the claimed inservice 
stressor occurred.  38 C.F.R. § 3.304(f) (2000).  

The veteran's service personnel records establish that he 
underwent recruit training at the Paris Island, South 
Carolina, Marine Corps facility between December 1967 and 
February 1968.  A 1968 unit book for the Paris, Island, South 
Carolina, Marine Corps Recruit Depot's Platoon 2086 indicates 
that: the veteran was a member of that unit; one of the 
unit's drill instructors was Sergeant G. J. J; and the 
veteran served with fellow recruits S. M. Y. and L. S. H.  

A November 1968 article from the New York Times states that 
Sergeant G. J. J. was court-martialed and convicted of 
abusing Marine Corps recruits under his supervision at the 
Paris Island, South Carolina, Marine Corps training facility.  
The sergeant confessed to forcing the recruits to drink 
several canteens of water to the point where they vomited and 
then ordering them to perform exercises on the vomit covered 
floor.  

A January 1997 VA PTSD evaluation notes that the veteran 
related the physical abuse which he sustained at the hands of 
Sergeant G. J. J.  The veteran was diagnosed with PTSD 
secondary to his military trauma.  

In his undated claim for service connection received in 
August 1990 and at the hearing before the undersigned Member 
of the Board, the veteran advanced that he had been beaten 
and physically assaulted on a daily basis by Sergeant G. J. 
J. while participating in an eight week-long Marine Corps 
recruit training program.  The veteran clarified that the 
Sergeant struck him with his fists; broke a rifle stock 
against his chest; forced him to drink water until he vomited 
and then ordered him to perform exercises in the vomit; and 
threatened to kill him.  A September 2000 written statement 
from S. M. Y. and a December 2000 written statement from 
L. S. H. substantially confirm the veteran's testimony as to 
Sergeant G. J. J.'s actions.  

The Board has reviewed the probative evidence of record 
including the veteran's testimony and statements on appeal.  
The Board notes that: the veteran has repeatedly related that 
he sustained extreme physical abuse at the hands of a Marine 
Corps drill instructor who was subsequently convicted of 
directing the same type of abuse to other recruits; the 
veteran's recollections are substantiated by written 
statements from two fellow members of the training unit; and 
the veteran has been diagnosed with PTSD secondary to his 
inservice traumatic experiences.  Given such evidence, the 
Board concludes that service connection is now warranted for 
PTSD.  


ORDER

Service connection for PTSD is granted.  



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 

